983 So. 2d 601 (2008)
Don KOZICH, Appellant,
v.
G. Ware CORNELL, Jr., individually; Ralph Lane McGrath, Jr., individually; Benson, McGrath, Douglas, Angione, Phillips & Ross, P.A. f/k/a Vernis & Bowling of Fort Lauderdale, P.A.; Blaine Pinney, individually; Florida Insurance Guaranty Association, Inc.; Sam Allen; and Robert J. Slotkin, Appellees.
No. 4D07-1508.
District Court of Appeal of Florida, Fourth District.
March 19, 2008.
Don T. Kozich, Fort Lauderdale, pro se.
G. Ware Cornell, Jr., of Cornell & Associates, P.A., Weston, pro se.
Mark T. Packo of the Law Office of Mark T. Packo, P.A., Fort Lauderdale, for appellee Ralph Lane McGrath, Jr.
Luisa M. Linares and Scott A. Cole of Cole Scott & Kissane, P.A., Miami, for *602 appellee Benson, McGrath, Douglas, Angione, Phillips & Ross, P.A.
Ralph L. McGrath, Jr., of the Law Offices of Ralph L. McGrath, Jr., P.A., Fort Lauderdale, for appellees FIGA, Sam Allen and Blaine Pinney.
Robert J. Slotkin, Fort Lauderdale, pro se.
PER CURIAM.
In this case, acting pro se, Don Kozich brought suit against multiple defendants, including the Florida Insurance Guaranty Association (FIGA), the Florida Department of Financial Services, the Attorney General, employees of FIGA and a number of attorneys and law firms. The trial court dismissed the suit after determining that an August 4, 1998 order entered by Judge Burnstein barred or prohibited Kozich from further filing any pro se actions in the Seventeenth Judicial Circuit. Kozich has appealed, insisting that the trial court misinterpreted the 1998 order and that the order barred him only from pursuing any pro se claims against the particular defendants in the 1998 case. We reject Kozich's argument and affirm the trial court's interpretation of the order. We have also considered all other issues raised by Kozich and find them to be without merit. Accordingly, the order appealed is affirmed.
Affirmed.
FARMER, STEVENSON and TAYLOR, JJ., concur.